Per Curiam.
This suit was brought to recover damages under the Death act. The plaintiff’s intestate was killed about three o’clock on the afternoon of May 27th, 1926, while crossing Park avenue in the town of North Bergen, Hudson county, New Jersey, by being struck by an automobile owned by the defendant Howard E. Hock and operated by the defendant August W. Hock. The trial resulted in a verdict in favor of the plaintiff of $5,000 and against the defendant August W. Hock. The defendant obtained a rule' to show cause why the verdict should not be set aside, and he writes down sixteen reasons in support of the rule.
On the point of negligence and contributory negligence of the plaintiff’s intestate the case of Thornton v. Cater, 94 N. J. L. 435, is -in point. These were jury questions. So, we think the verdict is not against the weight of the evidence on the defendants’ negligence or on the issue of the contributory negligence of the decedent. We think there was no error *630in the refusal to charge certain requests oh behalf of the defendant.
The charge on the question of damages was accurate and ample in the absence of more specific written requests. The damages are not excessive in view of the testimony in the record.
We find no sufficient reason for disturbing the verdict. The rule to show cause is discharged.